Citation Nr: 0505721	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to increased evaluation for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to increased evaluation for instability of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 1999, the RO granted the veteran service 
connection for patellofemoral arthritis of the left knee, at 
a 10 percent rating.  In March 2001, the RO continued the 
veteran's 10 percent rating under Diagnostic Code 5010 for 
left knee arthritis, and granted a 10 percent rating for left 
knee instability under Diagnostic Code 5257.  This decision 
was based on a precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), which held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The veteran was last examined for rating purposes by a VA 
examination in December 2001.  During the January 2005 
videoconference hearing before the undersigned Veterans Law 
Judge hearing, the veteran indicated that he was treated at 
the VAMC Durham for his left knee disability and the 
representative requested that these records be obtained.  The 
Board concurs.  The Board also finds that a contemporaneous 
VA examination is warranted in this case. .  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is request the VA medical 
facility in Durham, North Carolina to 
furnish copies of any additional medical 
records pertaining to treatment for the 
left knee disorder covering the period 
from June 26, 2004 to the present.  .

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by an 
orthopedist to evaluate the severity of 
the veteran's service-connected left 
knee disability.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  

In addition to x-ray studies, any other 
specialized tests deemed necessary 
should be performed.  It is requested 
that the orthopedist include range of 
motion testing.  The examiner should 
indicate whether the instability and/or 
subluxation is slight, moderate, or 
severe.  Additionally, the orthopedist 
is requested to determine whether the 
left knee disability results in weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis.  The examiner 
should also express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when used repeatedly over a period of 
time.  DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  The examination should 
include a complete rationale for the 
opinions expressed.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



